Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Instant claim 2 lacks support in prior-filed parent application 16/237,832 because there is no disclosure within the parent application of “the adhesive composition further comprises a second plurality of expandable microspheres” as recited in claim 2.
Instant claim 3 lacks support in prior-filed parent application 16/237,832 because there is no disclosure within the parent application of “the adhesive composition further comprises pre-expanded microspheres” as recited in claim 3.
Instant claim 6 lacks support in the prior-filed parent application because there is no disclosure within the parent application of “the first and the second substrates are, independently, a fiberboard, SBS, kraft paper, coated paper, or oriented polypropylene film” as recited in claim 6.
Instant claim 7 lacks support in the prior-filed parent application because there is no disclosure within the parent application of “the substrate is substantially flat paper of film liner” as recited in claim 7.
Accordingly, claims 2-3 and 6-7 are not entitled to the divisional benefit of the prior application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to methods of making an article, classified in B32B37/1207.	
II. Claims 17-20, drawn to multilayer substrate package articles, classified in B32B5/22.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the products as claimed can be made by other processes not involving heat or radiation to coalesce the adhesive composition.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with attorney Sun Hee Lehmann on 02/24/2010, a provisional election was made without traverse to prosecute the invention of claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
The following claims are objected to because of these informalities:  
In claim 5, “the step (f) coalescing” should read “the step (f) of coalescing” for improved clarity.
In claim 7, “flat paper of film liner” should read “flat paper of a film liner”.
In claim 8, “step (g) after step (f) comprising:” should read “after step (f), a step of:”.
In claim 8, “plurality of microsphere” should read “plurality of microspheres”.
In claim 11, “step (h) after step (g) comprising:” should read “after step (g), a step of:”.
In claim 11, “the adhesive” should read “the adhesive composition” for consistency.
In claim 13, on lines 2 and 8, “which is a substantially flat” should read “which is substantially flat”.
In claim 13, line 10, “the adhesive” should read “the adhesive composition” for consistency.
In claim 14, “the adhesive composition has at least 10% moisture content in the adhesive after step (f)” should read “the adhesive composition has at least 10% moisture content after step (f)”.
In claim 15, “step (g) after step (f):” should read “after step (f), a step of:”.
In claim 16, “step (h) after step (g):” should read “after step (g), a step of:”.
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, or 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, or 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
In claim 1, the limitation “coalescing the adhesive composition by means of applying heat or radiation” is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, or 35 U.S.C. 112(f) because the means is modified by the action of applying heat or radiation to perform the step of coalescing the adhesive composition.
In claim 5, the limitation “the step (f) coalescing the adhesive composition is conducted by means of applying direct heat” is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, or 35 U.S.C. 112(f) because the means is modified by the action of applying direct heat to perform the step of coalescing the adhesive composition.
In claim 13, the limitation “coalescing the adhesive composition to adhere the adhesive composition to the surface of the substrates by means of applying heat or radiation” is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, or 35 U.S.C. 112(f) because the means is modified by the  of the substrates.
In claims 1, 5, and 13, the limitation “coalescing the adhesive composition” is interpreted under BRI and in view of para. 0059 in the specification to mean gelatinizing the adhesive composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9-12, and 13-16 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, or 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the substrate”.  It is unclear whether the claim references the first substrate, the second substrate, or both substrates.  For the purpose of examination, claim 7 reads on “the first and second substrates are”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 9 recites “the step (g) is conducted by means of radiation”.  This claim limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term means is modified by the phrase "of radiation", which is ambiguous regarding whether it conveys structure or an act, therefore creating ambiguity about whether the means is sufficient for performing the function of step g).  Since the boundaries of this claim limitation are ambiguous; the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purpose of examination, claim 9 reads on “the step (g) is conducted by applying radiation”.  Furthermore, for the purpose of examination, claim 10 reads on “the radiation is radiofrequency radiation”.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 11 recites “setting the adhesive by means of heat or radiation”.  This claim limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term means is modified by the phrase "of heat or radiation", which is ambiguous regarding whether it conveys structure or an act, therefore creating ambiguity about whether the means is sufficient for performing the function of setting the adhesive.  Since the boundaries of this claim limitation are ambiguous; the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purpose of examination, claim 11 reads on “setting the adhesive by applying heat or radiation”.  Furthermore, for the purpose of examination, claim 12 
Claim 13, lines 10-11, recite “the article”. This term is not previously used and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 13, lines 10-11, read on “the multilayer substrate package”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.    
 Claim 13, lines 12-13, recite “the surface of the substrates”.  It is unclear which surface or side of the substrates is required.  For the purpose of examination, claim 13, lines 12-13, read on “the first sides of the substrates”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,208,429 in view of Fu (US PG Pub 2012/0048450) and Philbin (US Patent 6,255,369). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 13, claim 1 of the ‘429 patent teaches or renders obvious all of the features of instant claim 1 except for step f).
Fu teaches that heat due to elevated temperature at or below 200F is applied to the adhesive in a work station 420 (para. 0039).
 Furthermore, Philbin teaches that starch adhesive compositions coalesce to adhere the adhesive composition to the surfaces (col. 1, lines 51-52) upon application of heat usually between 25-55C (col. 1, lines 47-52 with gelatinization and accompanying increase in viscosity for the composition corresponding to coalescing per the claim interpretation provided above).  Thus, Fu’s heating step would implicitly cause the adhesive composition to coalesce to adhere the adhesive to the surfaces as evidenced by Philbin.
Fu’s and/or Philbin’s teachings cited above render a step of coalescing the adhesive composition to adhere to the surfaces by means of applying heat or radiation an obvious modification to the ‘429 patent to predictably transform the adhesive composition into a workable adhesive.
  Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/237,832 in view of Fu (US PG Pub 2012/0048450) and Philbin (US Patent 6,255,369). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 13, claim 1 of the ‘369 application teaches or renders obvious all of the features of instant claim 1 except for step f).
Fu teaches that heat due to elevated temperature at or below 200F is applied to the adhesive in a work station 420 (para. 0039).
 Furthermore, Philbin teaches that starch adhesive compositions coalesce to adhere the adhesive composition to the surfaces (col. 1, lines 51-52) upon application of heat usually between 25-55C (col. 1, lines 47-52 with gelatinization and accompanying increase in viscosity for the composition corresponding to coalescing per the claim interpretation provided above).  Thus, Fu’s heating step would implicitly cause the adhesive composition to coalesce to adhere the adhesive to the surfaces as evidenced by Philbin.
Fu’s and/or Philbin’s teachings cited above render a step of coalescing the adhesive composition to adhere to the surfaces by means of applying heat or radiation an obvious modification to the ‘369 application to predictably transform the adhesive composition into a workable adhesive.
This is a provisional obviousness-type double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over Fu (US PG Pub 2012/0048450) in view of Philbin (US Patent 6,255,369).
Regarding claim 1, Fu teaches a method of making an article (Fig. 9 and other sections cited below) comprising the steps of:
(a) providing a first substrate having a first and a second side (step 900); 
(b) preparing an adhesive composition (paras. 0025-0026) having improved insulative properties (paras. 0025-0026), comprising (i) a starch component (para. 0019) and a plurality of expandable microspheres (para. 0025); 
(c) applying the adhesive composition onto the first side of the first substrate (step 910); 
(d) providing a second substrate having a first and a second side (step 920); 
(e) mating the first side of the second substrate directly on the adhesive composition to form the article (step 920);
(f) applying heat to the adhesive composition (elevated temperature at or below 200F is applied to the adhesive composition in work station 420 per para. 0039)
Fu is silent about whether the starch-based adhesive comprises (ii) an alkaline component; (iii) sodium tetraborate; and (iv) water.

Philbin teaches that such a starch adhesive composition is low cost and easy to prepare (col. 1, lines 36-38).
The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In view of Philbin’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to select Philbin’s composition and components therein for the starch based adhesive in Fu’s method (together with addition of microspheres to the composition per Fu’s teachings cited above) to predictably obtain the benefits discussed by Philbin.
Fu also does not explicitly teach the adhesive composition is coalesced by the means 420 of applying heat.  However, Fu does imply that heat due to elevated temperature at or below 200F is applied to the adhesive in a work station 420 (para. 0039).
 Furthermore, Philbin teaches that starch adhesive compositions coalesce upon application of heat usually between 25-55C (col. 1, lines 47-52 with gelatinization and accompanying increase in viscosity for the composition corresponding to coalescing per the claim interpretation provided above).  Thus, Fu’s heating step would implicitly cause the adhesive composition to coalesce for as evidenced by Philbin.
Alternatively, if it is possible that Fu does not implicitly teach conditions suitable to coalesce the adhesive, then Philbin’s teachings cited above render a step of coalescing the adhesive composition by means of applying heat or radiation an obvious modification to Fu to predictably transform the adhesive composition into a workable adhesive.
Regarding claim 2, Fu does not explicitly teach the adhesive composition further comprises a second plurality of expandable microspheres.
However, Fu teaches that “The insulating material 216 may be an expandable insulating material or adhesive. Additionally or alternatively, the insulating material 216 may include but is not limited to, binder, expandable microspheres or other micro-encapsulated particles, pigment and other additives, adhesives, inert gas foamed hot melt, aqueous coating containing heat-expandable microspheres, starch-based adhesives, natural polymer adhesives, PVC, foam coatings, biodegradable glues, or any combination of these or other materials” per para. 0025 (italics added by Examiner).  Fu goes on to teach that “Additional ingredients may be added to the binder and/or insulating material 216, including but not limited to, pigments or dyes, fillers/extenders, surfactants for dispersion, thickeners or solvents to control viscosity for optimized application, foaming agents, additives like waxes or slip aids, and the like” per para. 0026 (italics added by Examiner).  
Thus, in view of the above teachings, it would have been obvious to one of ordinary skill to add a second plurality of expandable microspheres to the composition to predictably provide filler, thickening, and/or foaming functionalities to the composition. 
Regarding claim 3, Fu teaches the adhesive composition further comprises pre-expanded microspheres (“The insulating material 216 may expand when activated, or may be pre-expanded, for example, by the inclusion of air or inert gas, in situ air voids, microspheres, expandable microspheres or other foaming agents” per para. 0025).  
Regarding claim 4, Fu teaches the adhesive composition is applied in step (c) in a pattern that is a series of dots, stripes, (paras. 0024 and 0034), or waves (Fig. 3).
Regarding claim 5, Fu implicitly teaches the step (f) of coalescing the adhesive composition is conducted by means of applying direct heat (para. 0039).  
Regarding claim 6, Fu teaches the first and the second substrates are, independently, a fiberboard, corrugated board, SBS, kraft paper, coated paper (para. 0032).  
Regarding claim 7, Fu teaches the substrate is substantially flat paper of a film liner (paras. 0032, 0053).  
Regarding claim 8, Fu teaches after step (f), a step of: (g) expanding the plurality of microsphere by heat and radiation (step 930, paras. 0039-0040).  
Regarding claim 9, Fu teaches the step (g) is conducted by applying radiation (step 930, para. 0040).  .  
Regarding claim 10, Fu teaches the radiation is radiofrequency radiation (the frequencies listed in the first sentence of para. 0041 are radiofrequency radiation).
Regarding claim 13, Fu teaches a method (Fig. 9 and other sections cited below) of making a multilayer substrate package (eg. para. 0052) comprising:
(a) providing a first substrate, which is substantially flat (para. 0032), having a first and a second side (step 900); 
(b) preparing an adhesive composition (paras. 0025-0026) having improved insulative properties (paras. 0025-0026), comprising (i) a starch component (para. 0019) and a plurality of expandable microspheres (para. 0025); 
(c) applying the adhesive composition onto the first side of the first substrate (step 910); 
(d) providing a second substrate, which is substantially flat (para. 0032), having a first and a second side (step 920); 
(e) contacting the first side of the second substrate directly on the adhesive to form the multilayer substrate package (step 920); 
(f) applying heat to the adhesive composition (elevated temperature at or below 200F is applied to the adhesive composition in work station 420 per para. 0039).
Fu is silent about whether the starch-based adhesive comprises (ii) an alkaline component; (iii) sodium tetraborate; and (iv) water.
However, these are conventional components used to prepare starch based adhesives as taught, for example, by Philbin.  Philbin teaches that conventional starch based adhesives comprise a starch component, an alkaline component, sodium tetraborate, and water (col. 1, lines 39-46).
Philbin teaches that such a starch adhesive composition is low cost and easy to prepare (col. 1, lines 36-38).

In view of Philbin’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to select Philbin’s composition and components therein for the starch based adhesive in Fu’s method (together with addition of microspheres to the composition per Fu’s teachings cited above) to predictably obtain the benefits discussed by Philbin.
Fu also does not explicitly teach the adhesive composition is coalesced to adhere the adhesive composition by the means 420 of applying heat.  However, Fu does imply that heat due to elevated temperature at or below 200F is applied to the adhesive in a work station 420 (para. 0039).
 Furthermore, Philbin teaches that starch adhesive compositions coalesce to adhere the adhesive composition to the surfaces (col. 1, lines 51-52) upon application of heat usually between 25-55C (col. 1, lines 47-52 with gelatinization and accompanying increase in viscosity for the composition corresponding to coalescing per the claim interpretation provided above).  Thus, Fu’s heating step would implicitly cause the adhesive composition to coalesce for as evidenced by Philbin.
Alternatively, if it is possible that Fu does not implicitly teach conditions suitable to coalesce the adhesive, then Philbin’s teachings cited above render a step of coalescing the adhesive composition to adhere to the surfaces by means of applying heat or radiation an obvious modification to Fu to predictably transform the adhesive composition into a workable adhesive. 
Regarding claim 15, Fu teaches after step (f), a step of: (g) expanding the plurality of expandable microspheres (step 930, paras. 0039-0040).
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over Fu (US PG Pub 2012/0048450) in view of Philbin (US Patent 6,255,369), as applied to claim 1 above, further in view of Andersson (US Patent 4,483,889).
Regarding claims 11-12, Fu and Philbin do not explicitly teach after step g), setting the adhesive by applying heat or radiation.
However, Andersson teaches methods of thermally expanding microspheres, wherein full setting of the adhesive composition can be achieved by the same methods and equipment used for applying heat for partial curing (analogous to the steps of coalescing and expanding the microspheres) earlier in the process, rendering a step of setting the adhesive by applying heat after step g) an obvious step to add to the method of Fu in view of Philbin to predictably obtain a fully cured and strong adhesive bond between the substrates. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over Fu (US PG Pub 2012/0048450) in view of Philbin (US Patent 6,255,369), as applied to claim 13 above, further in view of Kohler (US PG Pub 2010/0181015).
Regarding claim 14, Fu and Philbin are silent regarding this feature. However, Fu does teach it is preferable for there to be some moisture content after step f) to allow for radiation-induced heating via water molecules within the composition (para. 0040).
Kohler teaches a method of moisture and temperature control for articles similar to those taught by Fu, wherein the adhesive composition 10% moisture content in the adhesive, (between 5-10% moisture content in finished paper sheet laminates per para. 0035), thus touching the claimed range.
A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
In view of Fu’s and Kohler’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the art to use radiation energy leaving at least 10% moisture content in the adhesive to predictably allow radiation-induced heating per Fu and/or avoid problems that arise from over-heating of paper as described by Kohler (paras. 0012-0013).    
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over Fu (US PG Pub 2012/0048450) in view of Philbin (US Patent 6,255,369), as applied to claims 13 and 15 above, further in view of Andersson (US Patent 4,483,889).
Regarding claim 16, Fu and Philbin do not explicitly teach after step g), setting the adhesive.
However, Andersson teaches methods of thermally expanding microspheres, wherein full setting of the adhesive composition can be achieved by the same methods and equipment used for applying heat for partial curing (analogous to the steps of coalescing and expanding the microspheres) earlier in the process, rendering a step of setting the adhesive after step g) an obvious step to add to the method of Fu in view of Philbin to predictably obtain a fully cured and strong adhesive bond between the substrates. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745